STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                             NO.    2022      KW    0150


VERSUS


TORONZO         THOMPKINS                                                                APRIL         22,    2022




In   Re:              Toronzo        Thompkins,          applying        for      supervisory                writs,

                      17th     Judicial            District     Court,      Parish           of    Lafourche,
                      Nos.    449, 710,        525, 147,   530, 210.




BEFORE:               WHIPPLE,       C. J.,        PENZATO AND    HESTER,        JJ.




        WRIT          GRANTED.               The    district     court      is    ordered         to     act     on

relator'        s "     Motion          to     Correct     an     Illegal" [           Sentence],             filed
December          13,        2018,       on    or    before     May   25,      2022,         if   it    has     not

already         done         so.     A    copy of the trial              court'    s    action         shall     be
filed      in    this        court      on or before June 1,             2022.


                                                         VGW

                                                         AHP
                                                         CHH




COURT      OF    APPEAL,           FIRST      CIRCUIT




            q. SMj
        DEPUTY          CLERK      OF    COURT
                      FOR    THE   COURT